Title: To James Madison from William C. C. Claiborne, 8 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 May 1804, New Orleans. “The enclosed proclamation of the Captain General of Cuba, was transmitted to me, yesterday by the Marquis of Casa Calvo, who has often expressed to me the desire of his Catholic Majesty to observe the Strictest neutrality during the present War.
“The emigration from the West Indies to Louisiana continues great; few vessels arrive from that quarter, but are crowded with passengers, and among them, many Slaves; I am inclined to think that, previous to the 1st. of October thousands of African Negroes will be imported into this province; for the Citizens seem impressed with an opinion that, a great, very great Supply of Slaves is essential to the prosperity of Louisiana: Hence Sir, you may conclude that the prohibition as to the importation, subsequent to the 1st of October, is a source of some discontent; Nay Sir it is at present a cause of much clamor, but I indulge a hope, that the Louisianians will very soon see the justice and policy of the Measure.
“In a former letter I stated that some repairs to the ‘Governor’s House’ were much wanting; perhaps twelve or fifteen hundred dollars would effect all the repairs necessary to preserve it from decay; but, the expenditure of about Six hundred dollars would make the house comfortable.”
